NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



CHRISTOPHER C. CIHAK,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1767
                                              )
TAMMY M. CIHAK,                               )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Chris M. LaBruzzo, Judge.

Charles D. Radeline of Radeline Law Firm,
PLC, Palm Harbor, for Appellant.

No appearance for Appellee.




PER CURIAM.


             Affirmed.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.